United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40442
                        Conference Calendar



DARYAL EDWARDS,

                                    Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:02-CV-64
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Daryal Edwards (“Edwards”), federal inmate # 06949-078,

appeals the district court’s dismissal with prejudice of his

28 U.S.C. § 2241 petition challenging his conviction for

possession of a firearm during a drug trafficking crime and

traveling in interstate commerce to further unlawful activity.

Edwards argues that his initial search and seizure was illegal

and that the indictment in his case was “fatally flawed.”



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40442
                               -2-

Edwards also argues that the Attorney General and the Bureau of

Prisons lack the authority to “constrain We the People.”

     Edwards has failed to identify a retroactively applicable

Supreme Court decision which establishes that he may have been

convicted of a nonexistent offense.   His claims, therefore, do

not satisfy the savings clause of 28 U.S.C. § 2255, and thus he

is not entitled to utilize 28 U.S.C. § 2241.   See Reyes-Requena

v. United States, 243 F.3d 893 (5th Cir. 2001).   This appeal is

without arguable merit and is frivolous.   See Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).   It is therefore dismissed.

5TH CIR. R. 42.2.

     APPEAL DISMISSED.